UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6122


JONATHAN JAMES NEWELL,

                    Petitioner - Appellant,

             v.

GEORGE SOLOMAN,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-00254-LCB-JLW)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan James Newell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan James Newell seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Newell has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                             2